DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 6-8, 14, and 16 are objected to because of the following informalities:  
In claim 1, line 6, the limitation of “the height” should be corrected into “a height”.  Appropriate correction is required.
In claim 6, line 3, the limitation of “the ohmic contact” should be corrected into “ohmic contact”.  Appropriate correction is required.
In claim 7, lines 2-4, the limitation of “claims”, “the shape”, and “the material” should be corrected into “claim”, “a shape”, and “a material”.  Appropriate correction is required.
In claim 8, line 5, the limitation of “the height” should be corrected into “a height”.  Appropriate correction is required.
In claim 14, line 10, the limitation of “the ohmic contact” should be corrected into “ohmic contact”.  Appropriate correction is required.
In claim 16, lines 1 and 5, the limitation of “the shape” and “the material” should be corrected into “a shape” and “a material”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-3 and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Franklin (US 2010/0295023).
Regarding claim 1, Franklin discloses, in at least figures 2.3, 6.2, and related text, a ballistic transport semiconductor device based on nano array (figures), comprising a conducting substrate (Pd nanowires, [208]), wherein more than one semiconductor nano bump portion (V-SWCNTs, abstract, [208]) is arranged on a first surface (upper surface of Pd nanowires, figures) of the conducting substrate (Pd nanowires, [208]), a top end of the semiconductor nano bump portion (V-SWCNTs, abstract, [208]) is electrically connected with a first electrode (top contact, [209]), a second surface (lower surface of Pd nanowires, figures) of the conducting substrate (Pd nanowires, [208]) is electrically connected with a second electrode (Ti bottom contact, figure), the second surface (lower surface of Pd nanowires, figures) and the first surface (upper surface of Pd nanowires, figures) are arranged back to back, and the height (LCNT, [186]) of the semiconductor nano bump portion (V-SWCNTs, abstract, [208]) is less than or equal to a mean free path of a carrier ([186]).
Regarding claim 2, Franklin discloses the ballistic transport semiconductor device based on nano array according to claim 1 as described above.
Franklin further discloses, in at least figures 2.3, 6.2, and related text, a nano bump portion array (array of V-SWCNTs, abstract, [208]) formed by a plurality of semiconductor nano bump portions (V-SWCNTs, abstract, [208]) which are distributed at intervals (figures).

Franklin further discloses, in at least figures 2.3, 6.2, and related text, insulating dielectrics (SOG, [181]) are filled in the intervals in the nano bump portion array (array of V-SWCNTs, abstract, [208]); preferably, the insulating dielectric (SOG, [181]) comprises air, silicon oxide ([181]) or silicon nitride.
Regarding claim 8, Franklin discloses, in at least figures 2.3, 6.2, and related text, a manufacturing method of a ballistic transport semiconductor device based on nano array, comprising: 
arranging at least one semiconductor nano bump portion (V-SWCNTs, abstract, [208]) on a first surface (upper surface of Pd nanowires, figures) of a conducting substrate (Pd nanowires, [208]), and electrically connecting the semiconductor nano bump portion (V-SWCNTs, abstract, [208]) and the first surface of the conducting substrate (Pd nanowires, [208]), wherein the height (LCNT, [186]) of the semiconductor nano bump portion (V-SWCNTs, abstract, [208]) is less than or equal to a mean free path of a carrier ([186]); 
manufacturing a first electrode (top contact, [209]), and electrically connecting the semiconductor nano bump portion (V-SWCNTs, abstract, [208]) and the first electrode (top contact, [209]); and 
manufacturing a second electrode (Ti bottom contact, figure), and electrically connecting the second electrode (Ti bottom contact, figure) and a second surface (lower surface of Pd nanowires, figures) of the conducting substrate (Pd nanowires, [208]), wherein 
Regarding claim 9, Franklin discloses the manufacturing method according to claim 8 as described above.
Franklin further discloses, in at least figures 2.3, 6.2, and related text, forming a semiconductor layer on the first surface of the conducting substrate, processing the semiconductor layer to form at least one semiconductor nano bump portion; or epitaxially growing to form at least one semiconductor nano bump portion (V-SWCNTs, abstract, [208]) on the first surface (upper surface of Pd nanowires, figures) of the conducting substrate (Pd nanowires, [208]) ([133]).
Regarding claim 10, Franklin discloses the manufacturing method according to claim 8 as described above.
Franklin further discloses, in at least figures 2.3, 6.2, and related text, forming a semiconductor layer on the first surface of the conducting substrate, processing the semiconductor layer to form a precursor of at least one semiconductor nano bump portion; or directly epitaxially growing to form a precursor ([133])of at least one semiconductor nano bump portion (V-SWCNTs, abstract, [208]) on the first surface (upper surface of Pd nanowires, figures) of the conducting substrate (Pd nanowires, [208]); and conducting a physical and/or chemical process on the precursor ([133]) of the at least one semiconductor nano bump portion (V-SWCNTs, abstract, [208]) so as to form the at least one semiconductor nano bump portion (V-SWCNTs, abstract, [208]) ([133]).

Franklin further discloses, in at least figures 2.3, 6.2, and related text, arranging a nano bump portion array (array of V-SWCNTs, abstract, [208]) formed by a plurality of semiconductor nano bump portions (V-SWCNTs, abstract, [208]), which are distributed at intervals, on the first surface (upper surface of Pd nanowires, figures) of the conducting substrate (Pd nanowires, [208]) (figures).
Regarding claim 12, Franklin discloses the manufacturing method according to claim 11 as described above.
Franklin further discloses, in at least figures 2.3, 6.2, and related text, filling insulating dielectrics (SOG, [181]) in the intervals in the nano bump portion array (array of V-SWCNTs, abstract, [208]), wherein preferably, the insulating dielectric (SOG, [181]) comprises air, silicon oxide ([181]) or silicon nitride.
Claim(s) 1, 7-10, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US 2014/0034120).
Regarding claim 1, Wang discloses, in at least figures 2B, 4, and related text, a ballistic transport semiconductor device based on nano array, comprising a conducting substrate (410, [90]), wherein more than one semiconductor nano bump portion (404, [90]) is arranged on a first surface (upper surface of 410, figures) of the conducting substrate (410, [90]), a top end of the semiconductor nano bump portion (404, [90]) is electrically connected with a first electrode (415, [80]), a second surface (lower surface of 410, figures) of the conducting substrate (410, [90]) is electrically connected with a second electrode (408, [80]), the second surface (lower 
Regarding claim 7, Wang discloses the ballistic transport semiconductor device based on nano array according to claim 1 as described above.
Wang discloses, in at least figures 1-2, 2B, 4, and related text, the shape of the semiconductor nano bump portion (160/404, [53], [90]) comprises any one element or a combination of more than two elements selected from a group of a cylinder (figures), a truncated cone, a cone and a pyramid; and/or the material of the semiconductor nano bump portion (160/404, [53], [90]) comprises an n-type or p-type or intrinsic semiconductor ([83]); preferably, the material of the semiconductor nano bump portion (160/404, [53], [90]) comprises any one element or a combination of more than two elements selected from a group of Si, GaN ([67]), GaAs ([67]), ZnO, Ga2O3 and SiC.
Regarding claim 8, Wang discloses, in at least figures 2B, 4, and related text, a manufacturing method of a ballistic transport semiconductor device based on nano array, comprising: 
arranging at least one semiconductor nano bump portion (404, [90]) on a first surface (upper surface of 410, figures) of a conducting substrate (410, [90]), and electrically connecting the semiconductor nano bump portion (404, [90]) and the first surface (upper surface of 410, figures) of the conducting substrate (410, [90]), wherein the height (length, [85], [104]) of the semiconductor nano bump portion (404, [90]) is less than or equal to a mean free path of a carrier; 

manufacturing a second electrode (408, [80]), and electrically connecting the second electrode (408, [80]) and a second surface (lower surface of 410, figures) of the conducting substrate (410, [90]), wherein the first surface (upper surface of 410, figures) and the second surface (lower surface of 410, figures) are arranged back to back.
Regarding claim 9, Wang discloses the manufacturing method according to claim 8 as described above.
Wang discloses, in at least figures 1-2, 2B, 4, and related text, forming a semiconductor layer on the first surface of the conducting substrate, processing the semiconductor layer to form at least one semiconductor nano bump portion; or epitaxially growing to form at least one semiconductor nano bump portion (404, [90]) on the first surface (upper surface of 410, figures) of the conducting substrate (410, [90]) ([75]).
Regarding claim 10, Wang discloses the manufacturing method according to claim 8 as described above.
Wang discloses, in at least figures 1-2, 2B, 4, and related text, forming a semiconductor layer on the first surface of the conducting substrate, processing the semiconductor layer to form a precursor of at least one semiconductor nano bump portion; or directly epitaxially growing to form a precursor of at least one semiconductor nano bump portion (404, [90]) on the first surface (upper surface of 410, figures) of the conducting substrate (410, [90])([75]); and conducting a physical and/or chemical process on the precursor of the at least one 
Regarding claim 16, Wang discloses the manufacturing method according to claim 8 as described above.
Wang discloses, in at least figures 1-2, 2B, 4, and related text, the shape of the semiconductor nano bump portion (160/404, [53], [90]) comprises any one element or a combination of more than two elements selected from a group of a cylinder (figures), a truncated cone, a cone and a pyramid; and/or the material of the semiconductor nano bump portion (160/404, [53], [90]) comprises an n-type or p-type or intrinsic semiconductor ([83]); preferably, the material of the semiconductor nano bump portion (160/404, [53], [90]) comprises any one element or a combination of more than two elements selected from a group of Si, GaN ([67]), GaAs ([67]), ZnO, Ga2O3 and SiC.
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1-2 and 4 that recite “a bottom end of the semiconductor nano bump portion and the first surface of the conducting substrate form ohmic contact while a top end thereof and the first electrode form Schottky contact; and/or the second surface of the conducting substrate and the second electrode form the ohmic contact; and/or the first electrode is an anode, and the second electrode is a cathode” in combination with other elements of the base claims 1-2 and 4.

Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 8 and 13 that recite “a bottom end of the semiconductor nano bump portion and the first surface of the conducting substrate form ohmic contact while a top end thereof and the first electrode form Schottky contact; and/or the second surface of the conducting substrate and the second electrode form the ohmic contact; and/or the first electrode is an anode, and the second electrode is a cathode” in combination with other elements of the base claims 8 and 13.
Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 8 and 14 that recite “the gate and the semiconductor nano bump portion match with each other to form a Schottky heterojunction” in combination with other elements of the base claims 8 and 14.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.















/TONG-HO KIM/Primary Examiner, Art Unit 2811